 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:18-MC-00022-BAM
11
           Plaintiff,
12                                                       ORDER RE STIPULATION FOR FINAL
                            v.                           GARNISHMENT ORDER
13
     OSCAR DIAZ LANDA,                                   (Doc. No. 11)
14
                Defendant and Judgment Debtor.
15

16   BRIGHTHOUSE LIFE INSURANCE,
     (and its Successors and Assignees),
17
                     Garnishee.
18

19         Pending before the Court is the Stipulation re Final Garnishment Order filed by Plaintiff United

20 States of America and Defendant Oscar Diaz Landa on February 1, 2019. (Doc. No. 11.) In accordance

21 with the parties’ stipulation and 28 U.S.C. § 3205(c)(7), and good cause appearing therefor, IT IS

22 HEREBY ORDERED that:

23         1.       The parties’ stipulation for a garnishment order is approved;

24         2.       Garnishee Brighthouse Life Insurance Company (“Brighthouse”), is directed to liquidate

25 and pay to the Clerk of Court the full contract value of Defendant’s IRA Indexed Annuity Account

26 Number ****9994 MICC. Counsel for the United States is directed to serve a copy of this order on
27 Brighthouse. Within fifteen (15) days after being served with this order, Brighthouse shall make the

28 payment described herein;

                                                         1
30
 1           3.    Brighthouse shall make the payment described in paragraph 2 above by cashier’s check or

 2 money order payable to the “Clerk of the Court.” Brighthouse shall deliver or mail payment to the Office

 3 of the Clerk, United States District Court, Eastern District of California, 501 I Street, Suite 4-200,

 4 Sacramento, California 95814. Brighthouse shall state the case name and number (U.S. v. Landa, Case

 5 No.: 1:15-cr-00233) on the payment instrument and, if it desires a receipt, shall include a self-addressed,

 6 stamped envelope with its payment;

 7           4.    This writ of garnishment shall terminate and the Clerk of Court shall close this case upon

 8 receipt and posting of Brighthouse’s payment described in paragraph 2 above;

 9           5.    Defendant Oscar Diaz Landa shall pay the United States a $7,500 litigation surcharge. The

10 United States may recover the $7,500.00 litigation surcharge after Defendant Oscar Diaz Landa satisfies

11 his judgment in the case denominated as United States v. Oscar Diaz Landa, et al., Case No. 1:15-cr-

12 00233-DAD (Doc. No. 150) in full; and

13           6.    The Court retains jurisdiction to resolve matters through ancillary proceedings in the case,

14 if necessary.

15 IT IS SO ORDERED.

16
        Dated:     March 29, 2019                            /s/ Barbara   A. McAuliffe            _
17
                                                      UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                        2
30
